                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,
                    Plaintiff,                              4:18MJ3173
       vs.                                       (CHARGING DISTRICT’S CASE
                                                    NUMBER: 1:18MJ140)
PETE CONAN BLUMENTHAL,
                    Defendant.
                                                          RULE 5 ORDER

      A Complaint and Warrant having been filed in the district court for the District
of Columbia charging the above-named defendant with 18:2252(a)(2), Distribution
of Child Pornography, and the defendant having been arrested in the District of
Nebraska, proceedings to commit defendant to another district were held in
accordance with Fed.R.Cr.P.5. The defendant had an initial appearance here in
accordance with Fed.R.Cr.P.5 and was informed of the provisions of
Fed.R.Cr.P.20.

      In the District of Nebraska, Defendant:

      • Acknowledged receipt of the District of Columbia’s charging document.

      • Waived an identity hearing and admitted that he was the person named
        in the District of Columbia’s charging document.

      • Waived his right to a preliminary examination.

      • Was afforded the opportunity for a detention hearing, but he agreed to
        be detained without a hearing. As such, Defendant has been unable to
        obtain release under the Bail Reform Act of 1984, 18 U.S.C. ' 3141
        et.seq.

      Pursuant to Rule 20, Defendant requested an opportunity to plead guilty in
the District of Nebraska rather than litigating the charges in the District of
Columbia. The government has now advised this court that it opposes a Rule 20
transfer.
      Accordingly,

      IT IS ORDERED:

       The U.S. Marshal is commanded to take custody of the above named
defendant and to transport the defendant with a certified copy of this order forthwith
to the prosecuting district specified above and there deliver the defendant to the
U.S. Marshal for that district or to some other officer authorized to receive the
defendant, all proceedings required by Fed.R.Cr.P.5 having been completed.


      November 14, 2018.

                                              BY THE COURT:
                                              s/ Cheryl R. Zwart
                                              United States Magistrate Judge




                                          2
